IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 95-11211
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

RODGER LYNN EDGE,

                                           Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:94-CR-194-R
                        - - - - - - - - - -
                           June 27, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Rodger Lynn Edge, #26523-080, seeks in forma pauperis (IFP)

status to appeal the district court’s dismissal of his 28 U.S.C.

§ 2255 motion.    Edge’s challenge to the restitution portion of

his sentence is not within the scope of § 2255 because it raises

a nonconstitutional issue that could have been raised on direct

appeal.   See United States v. Vaughn, 955 F.2d 367, 368 (5th Cir.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-11211
                                - 2 -

1992); United States v. Capua, 656 F.2d 1033, 1037 (5th Cir.

1981).

     Having reviewed the record and the relevant law, we DENY the

motion for IFP because this appeal does not involve legal points

arguable on their merits.    Jackson v. Dallas Police Dep't, 811

F.2d 260, 261 (5th Cir. 1986).    Thus, the appeal is frivolous and

is DISMISSED.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5th Cir. R. 42.2.    We caution Edge that any additional

frivolous appeals filed by him will invite the imposition of

sanctions.   To avoid sanctions, Edge is further cautioned to

review any pending appeals to ensure that they do not raise

arguments that are frivolous because they have been previously

decided by this court.

     MOTION FOR LEAVE TO PROCEED IFP DENIED. APPEAL DISMISSED.

SANCTIONS WARNING ISSUED.